Investment Managers Series Trust 803 W. Michigan Street Milwaukee, Wisconsin53233 May 31, 2013 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, DC20549 Re: Investment Managers Series Trust (the “Trust”) File Nos. 333-122901 and 811-21719 on behalf of AAM/Bahl & Gaynor Income Growth Fund Ladies and gentlemen: On behalf of the Fund, we are filing today through EDGAR, pursuant to the requirements of Rule 497(e) under the Securities Act of 1933, as amended (the “Securities Act”), XBRL interactive data files relating to revised Investments and Risks summary (Item 4 to Form N1-A) in the Prospectus for the Fund, which were filed electronically with the Securities and Exchange Commission pursuant to Rule 497(e) under the Securities Act on May 17, 2013 (Accession No. 0001398344-13-002570). The purpose of this filing is to submit an XBRL interactive data file in the manner provided by Rule 405 of Regulation S-T and General Instruction C.3.(g) of Form N-1A. If you have any questions or require further information, do not hesitate to contact the undersigned at (626) 914-2109. Sincerely, /s/ JOY AUSILI Joy Ausili Investment Managers Series Trust
